ASSIGNMENT OF MINERALS LEASE  

THIS AGREEMENT dated for reference the 31st day of December, 2005.

BETWEEN:

 

CM PROPERTIES,

 

a sole proprietorship

 

 

(the “Lessee”)

 

OF THE FIRST PART

AND:

 

NOVASTAR RESOURCES LTD.,

 

a Nevada corporation.

 

 

(the “Assignee”)

 

OF THE SECOND PART

WHEREAS:

A.                         Pursuant to a lease attached hereto as Schedule “A”
(the “Lease”) entered into between the Lessee and John Hancock Real Estate
Division (the “Lessor”), the Lessor leases to the Lessee certain unpatented
mining claims (the “Leased Claims”) located in Cleburne and Clay Counties, State
of Alabama, as more particularly described in the Lease and known as:

Section 27 Township 17 South Range 11 East containing approximately 592 acres;

Section 27 Township 16 South Range 11 East containing approximately 308 acres;

Drill Option – Section 28 Township 17 South Range 11 East containing 405 acres.

(collectively, the “Properties”)

B.                         The Lessee requested the Lessor to consent to the
assignment of the Lease of the Leased Claims to the Assignee; and

C.                         Pursuant to the terms of the Lease the Lessor has
agreed to the assignment of the Lease by the Lessee to the Assignee.

NOW THEREFORE in consideration of the premises and other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged by each
of the parties hereto, the parties agree as follows:

1.                          In this Agreement, the expression “Lessee’s
Covenants” means all obligations of the Lessee as set out in the Lease or
established by law arising during the term of the Lease or

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

any renewal thereof and, without limiting the generality of the foregoing,
includes the obligation to pay rent and all other payments to the Lessor, now
owing or to become due in future and whether characterized as rent or not, and
all other obligations of the Lessee whether constituting conditions, covenants,
provisos, representations, undertakings or warranties.

2.                          The Lessee hereby assigns to the Assignee and the
Assignee hereby takes by assignment all of the interest of the Lessee as lessee
under the Lease.

3.

The Lessor hereby consents to the foregoing assignment.

4.                          The consent herein contained is restricted to the
assignment of the Lessee to the Assignee set forth in this Agreement and the
prohibition contained in the Lease against assignment or subletting by the
Lessee will otherwise remain in full force and effect and this consent will not
be deemed to be a consent to, nor waiver of the requirement for the Lessor’s
consent to, any further or other assignment of the Lease or any part thereof or
subletting of the Leased Claims or any part thereof.

5.                          The Assignee shall acquire a 51% interest in the
Leased Claims on the Properties from the Lessee on the following terms:

 

(a)

the issuance of 2,000,000 restricted common shares of the Assignee; and

 

(b)

incurring $1,500,000 on Property Expenditures; and

 

(c)

for each additional $100,000 on Property Expenditures, the Assignee shall
receive an additional 4% interest in the Lease for the Properties, up to a
maximum of an additional $1,000,000 in Expenditures for an additional 40%
interest.

As used above, "Expenditures" shall mean amounts to be spent by the Assignee on
or with respect to exploration activities directed towards ascertaining the
existence, location, quality, quantity or commercial value of deposits of ores,
minerals and mineral resources on the Properties including all consulting costs,
insurance costs, travel, report costs, camp expenses, analysis and assays, all
exploration activities related towards developing and exploiting the Properties,
the assessment work required under the mining laws of Alabama, and the rental
fees and taxes on the Properties, all expenditures made relating to reclamation,
rehabilitation and protection of the environment, all other costs and expenses
to keep the Properties and Property Rights in good standing and the rental fees
and taxes on the Properties, all expenditures made relating to reclamation,
rehabilitation and protection of the environment, all other costs and expenses
to keep the Properties and Property Rights in good standing.

As used above, "Property Rights" means all licences, permits, easements,
rights-of-way, certificates and other approvals obtained by either of the
parties, and necessary for the development of the Properties or for the purpose
of placing the Properties into production or of continuing production on the
Properties.

6.                          Upon a 91% interest in the Leased Claims on the
Properties being acquired by the Assignee, the Lessee shall retain a 9% interest
in the Leased Claims on the Properties upon such acquisition, and shall receive
$17.50 per ounce of pure Platinum Group Metal (“PGM”)

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

produced. For each 2,500 ounces of pure PGM produced, the Lessee shall receive
an additional 1,000,000 restricted shares, up to a maximum of 8,000,000 shares,
for a period of two years from the acquisition of the 91% interest being
obtained.

7.                          The Lessor hereby covenants and agrees with the
Assignee that in order to receive shares of the Assignee, the Lessee represents
that it is an “accredited investor” as the term is defined in Rule 502,
Regulation D, promulgated under the United States Securities Act of 1933.

8.

The Assignee hereby covenants and agrees with the Lessor as follows:

 

(a)

to perform all of the Lessee’s Covenants as if the Assignee were named the
lessee in the Lease and the Assignee hereby acknowledges receipt of a copy of
the Lease; and

 

(b)

that the Assignee will not assign the Lease or any part thereof or sublet or
part with possession of the Leased Claims or any part thereof except in
accordance with the terms of the Lease.

9.

The Lessee represents and warrants to the Assignee that:

 

(a)

the Lessee is the beneficial owner of the interest in the Lease and the Lessee
has the full right, power, capacity and authority to enter into, execute and
deliver this Agreement;

 

(b)

the Leased Claims are free and clear of, and from, all liens, charges and
encumbrances with all assessment work therein having been duly completed through
the year ended December 31, 2005;

 

(c)

the Lessee holds all permits, licences, consents and authorities issued by any
government or governmental authority which are necessary in connection with
mining operations on the Leased Claims;

 

(d)

the Properties have been properly staked, located and recorded pursuant to the
applicable laws and regulations of Alabama and all mining claims comprising the
Properties are in good standing;

 

(e)

there are no outstanding agreements or options to acquire the Properties or any
portion thereof, and no person, firm or corporation, other than the Lessor and
the Lessee, has any proprietary or possessor interest in the Properties;

 

(f)

to the best of the Lessee's knowledge, there are no outstanding orders or
directions relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Properties and the
conduct of the operations related thereto, and the Lessee has not received any
notice of the same and is not aware of any basis on which any such orders or
direction could be made;

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(g)

there is no adverse claim or challenge against or to the ownership of or title
to any part of the Properties and, to the best of the Lessee’s knowledge there
is no basis for such adverse claim or challenge which may affect the Properties;

 

(h)

the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any person or company to a right of termination under, or result in the
creation or imposition of any lien, encumbrance or restriction of any nature
whatsoever upon or against the property or assets of the Lessee, under its
constating documents, any contract, agreement, indenture or other instrument to
which the Lessee is a party or by which it is bound, any law, judgment, order,
writ, injunction or decree of any court, administrative agency or other tribunal
or any regulation of any governmental authority;

 

(i)

there are no actual or pending proceedings for, and the Lessee is unaware of any
basis for, the institution of any proceedings leading to the placing of the
Lessee in bankruptcy or subject to any other laws governing the affairs of
insolvent parties and the Properties do not represent all or substantially all
of the Lessee’s corporate undertaking;

 

(j)

reclamation and rehabilitation of those parts of the Properties which have been
previously worked have been properly completed in compliance with all applicable
laws;

 

(k)

the Lessee has advised the Assignee of all of the material information relating
to the mineral potential of the Properties of which it has knowledge; and

 

(l)

there are no mine workings or waste dumps or mine tailings on the Properties.

10.                        The representations and warranties contained in
paragraph 9 are provided for the exclusive benefit of the Assignee, and a breach
of any one or more representations or warranties may be waived by the Assignee
in whole or in part at any time without prejudice to its rights in respect of
any other breach of the same or any other representation or warranty, and the
representations and warranties contained in paragraph 9 will survive the
execution and delivery of this Agreement.

11.

The Assignee represents and warrants to the Lessee that:

 

(a)

the Assignee is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the State of Nevada;

 

(b)

the Assignee has the full right, power, capacity and authority to enter into,
execute and deliver this Agreement and to be bound by its terms;

 

(c)

the consummation of this Agreement will not conflict with nor result in any
breach of its constating documents or any covenants or agreements contained in
or constitute a default under any agreement or other instrument whatever to
which

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

the Assignee is a party or by which the Assignee is bound or to which the
Assignee may be subject; and

 

(d)

no proceedings are pending for, and the Assignee is unaware of any basis for,
the institution of any proceedings leading to the placing of the Assignee in
bankruptcy or subject to any other laws governing the affairs of insolvent
parties.

12.                        The representations and warranties contained in
paragraph 11 are provided for the exclusive benefit of the Lessee, and a breach
of any one or more representations or warranties may be waived by the Lessee in
whole or in part at any time without prejudice to its rights in respect of any
other breach of the same or any other representation or warranty, and the
representations and warranties contained in paragraph 11 will survive the
execution and delivery of this Agreement.

13.                        The Lessee and the Assignee will execute and deliver
such additional documentation as legal counsel for the Lessee and the Assignee
determine is necessary in order to duly register and record in the appropriate
registration and recording offices notice that the Lessee’s interest in and to
the Properties is subject to and bound by the terms of this Agreement.

14.                        The obligation of the Assignee to consummate the
transactions contemplated under this Agreement is subject to the Assignee being
satisfied with the title to the Properties held by the Lessee which is for the
Assignee’s sole benefit and may be waived in writing by the Assignee.

15.                        Unless this Agreement is terminated, the parties
covenant and agree with each other that they will co-operate in good faith to:

 

(a)

maintain the Leased Claims in good standing by doing and filing all assessment
work or making payments in lieu thereof and by performing all other acts which
may be necessary in order to keep the Leased Claims in good standing and free
and clear of all liens and other charges arising from or out of the Assignee's
activities on the Properties;

 

(b)

do all work on the Leased Claims in accordance with sound mining, exploration
and engineering practices and in compliance with all applicable laws, bylaws,
regulations, orders, and lawful requirements of any governmental or regulatory
authority and comply with all laws governing the possession of the Properties,
including, without limitation, those governing safety, pollution and
environmental matters; and,

 

(c)

maintain true and correct books, accounts and records of operations thereunder,
such records to be open at all reasonable times upon reasonable notice for
inspection by the other party or its duly authorized representative.

16.                        The Lessee covenants and agrees with the Assignee
(which covenant and agreement will survive the execution, delivery and
termination of this Agreement) to indemnify and save harmless the Assignee
against all liabilities, claims, demands, actions, causes of action, damages,
losses, costs, expenses or legal fees suffered or incurred by the Assignee,
directly or

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

indirectly, by reason of or arising out of any warranties or representations on
the part of the Lessee herein being untrue or arising out of work done by the
Lessee on or with respect to the Properties.

17.                        The Assignee covenants and agrees with the Lessee
(which covenant and agreement will survive the execution, delivery and
termination of this Agreement) to indemnify and save harmless the Lessee against
all liabilities, claims, demands, actions, causes of action, damages, losses,
costs, expenses or legal fees suffered or incurred by reason of or arising out
of any warranties or representations on the part of the Assignee herein being
untrue or arising out of the Assignee and its duly authorized representatives
accessing the Properties.

18.                        The Lessor represents to the Assignee that, to the
best of the Lessor’s knowledge, the Lessee is not in default under the Lease.

19.

This Agreement will be deemed to be effective as of December 31, 2005.

20.                        This Agreement will enure to the benefit of, and be
binding upon, the Lessor and the Lessee and their respective successors and
assigns and the Assignee and its successors and permitted assigns under the
Lease.

IN WITNESS WHEREOF the Lessee and the Assignee have executed this Agreement as
of the day and year first above written.

 

CM PROPERTIES

Per:

 

/s/ Charles H. Merchant

CHARLES H. MERCHANT

 

NOVASTAR RESOURCES LTD.

Per:

 

/s/ Paul G. Carter

Authorized Signatory

 


--------------------------------------------------------------------------------



 

 

SCHEDULE “A”

 

MINERAL LEASE

 

 

PREAMBLE

 

Comes now, John Hancock Real Estate Division, of __________ owner of the
property described in the attached description following (exhibit “A”), and
hereafter referred to as "Lessor, and CM Properties a/k/a Charles Merchant,
hereafter referred to as "Lessee". The broad general purpose of this lease is to
allow the Lessee to mine all minerals from the land owned by the Lessor which is
900+ acres and a further option on 400 additional acres. It is the stated
purpose of both parties that maintaining the environment surrounding the area of
actual mining and returning the mined area to as natural an environment as
possible is a primary concern of both parties and is a principle basis and
mutual consideration upon which this contract is founded.

 

A. TERMS

 

1.     Lessee agrees to pay and the Lessor agrees to accept the sum of a
one-eighth net smelter return royalty on all Noble and/or Precious minerals
removed from the properties in question as well as $15.00 (FIFTEEN DOLLARS in
United States currency) per U. S. Ton for each U.S. Ton of graphite, $7.50
(seven dollars and 50 cents) per ton for mica, and $15.00 (fifteen dollars) per
ton for Rare Earths processed by the Lessee. Should other minerals be found
during the course of mining, a separate agreement will be drawn for removal and
compensation. All payments are due on the 1st day of each month following
processing.

 


--------------------------------------------------------------------------------



 

Payments are delinquent after the 10th day of each month. Interest will attach
to all payments over 10 days old at the rate of 12% per annum from the 1st day
of the month in which said payment was due.

 

2.     Lessee will be responsible for any and all liability either direct or
indirect that occurs during the term of this lease.

 

3.     Lessee shall have exclusive use of Lessor's property and any attachment
thereunto except the following:

 

 

a.

Excludes any residence, attachment to said residence or farm buildings, garages,
or any buildings located within 250 feet of the primary residence unless
otherwise agreed to by property owner in writing.

 

 

b.

Any area deemed private to the Lessor due to use as a garden or plot of ground
traditionally designated for the growing of human consumable food, shall have
Lessor control.

 

 

c.

No detrimental activities will occur because of the Lessee.

 

4.     Lessee agrees to provide a written record of activities regarding the
Lessor's mineral rights on a quarterly basis once mining has commenced.

 

5.     Duration of this lease shall be for a period of fifty (50)_years. This
lease may be renewed for one (1) additional forty-nine (49) year renewable
period should all terms of this leased be adhered too in accordance with the
above mentioned terms and fees. The lessee shall have the option to lease the
remaining 400+ acres by June 3, 2007 at the exact same terms as this 900+ acre
mineral lease.

 

 

2

 


--------------------------------------------------------------------------------



 

 

6.     Lessee shall have the exclusive use of Platinum Group Metals, Gold,
Silver, Rare Earths, graphite, mica, and any mineral it so decides to mine
during the life of this lease and any subsequent renewal.

 

7.     Lessee shall have exclusive right to the use of any water associated with
or found directly on Lessor's properties for mining purposes only. Water may not
be resold. Water necessary for operation of a farm and/or residence is hereby
excluded and made exclusively available to the Lessor.

 

8.     After the Lessee has finished mining an area it will, at its own expense,
replant the mined area in accordance with the best forestry practices and
procedures as set forth by the Auburn University School of Forestry, and/or
State of Alabama Mining Handbook rules and regulations, and/or the requirements
of U.S. Environmental Protection Agency, which ever standard is the highest and
best promotes the environment. At the very minimum this will include planting
grasses and legumes on all exposed ground and planting pine seedlings at the
appropriate time of year.

 

9.     All buildings and equipment not removed within 1 year on the leased
premises at the end of the lease shall become the property of the Lessor.

 

10.   This lease is assignable in whole or in part by the Lessee at it’s
discretion without notification to Lessor.

 

B. RIGHTS, RESTRICTIONS, AND PROTECTION

 

1.     Lessee shall have the right to construct roads necessary for mining on
Lessor’s lease and permission is hereby given to construct said roads as
necessary in the performance of mining activities.

 

2.     Lessee hereby agrees to indemnify and hold Lessor harmless from any and
all accidents, injuries,

 

3

 


--------------------------------------------------------------------------------



 

violations of State or Federal mining regulations or environmental regulations
which may occur because of any factor or facet of the mining operation which
includes but is not limited to the mining operation, construction of building
and facilities, and construction of roads, or the maintenance of the same.
Lessee will hold and maintain at all times a one million dollar liability
policy. A copy of said policy will be furnished to Lessor each year.

 

3.     Lessee shall have sole and exclusive use of area known to have visible
mineral protruding and where such mineral impedes the building of roads it shall
be removed and not counted as usable tonnage unless Lessee considers it
production grade.

 

4.     Lessee shall have the right to access, explore, and to mine the property.
Lessee shall be responsible for all state and local licenses, fees, and permits.

 

5.     Lessee shall have the right to core, drill, circulation drill, blast or
otherwise disturb the land as it deems necessary for mining said property.

 

6.     Lessor shall allow Lessee to dig test pits and Lessee agrees to fill said
test pits and restore any lands disturbed during any exploration program.

 

7.     Lessee agrees that the Lessor has an absolute right to inspect and review
the right and measures book located in the guard/business office as well as any
other books, which show the tonnage of minerals sold and/or shipped at any time.
Lessor is not required to give notice prior to said inspection.

 

8.     It is expressly understood and guaranteed by the Lessee that the Lessor
will not be held liable for any liability incurred while mining operations are
performed at the Lessor's property.

 

 

4

 


--------------------------------------------------------------------------------



 

 

9.     Lessee shall be responsible for locking any gates and/or enclosures
and/or closing or locking any mechanisms as the Lessor deems fit to install as a
measure of security for his/her land.

 

10.   Lessee shall issue a mining plan to the Lessor within ninety (90) days of
the commencement of mining on the Lessor's property. Lessor may be responsible
for removal and harvest of any and all trees that interfere with mining and/or
road building. Any trees damaged as a result of Lessor’s activities outside of
the mining plan will be compensated at prevailing market price. If Lessor
chooses Lessee to arrange removal of the trees, Lessor will receive the net
proceeds.

 

11.   Lessor shall not be responsible for any expenses of any type including
capital expense as it relates to the leasing or operation of Lessee.

 

12.   Lessor hereby lawfully grants this lease to Lessee, and that by signing
this document swears that the person signing has the right to convey this lease
to the Lessee and will Warrant and defend that they hold true title against any
lawful claim of any persons to the property legally described and set out as
Exhibit "A" and attached hereto.

 

13.   Lessee shall restore the land to as close to original condition as
prescribed by the State of Alabama Mining Handbook of "rules and regulations"
and further meeting requirement as prescribed by the U. S. Environmental
Protection Agency and Section A.10, above. All reclaimed land will be planted in
pine seedlings or such other trees as the Lessor may stipulate.

 

14.   Lessor and Lessee hereby stipulate that any disputes regarding this lease
or of any other nature between the parties shall be governed by Alabama Law.

 

5

 


--------------------------------------------------------------------------------



 

American Graphite Holding Corp. does hereby specifically submit itself to the
venue and jurisdiction of the Alabama Courts. Any litigation between the parties
will take place in the State of Alabama.

 

C. DEFINITIONS

 

LEASE:

The document that gives authority to an individual or company to mine and
process material minerals found on, on top of, underground or in rock, water or
other base locations on privately owned property

 

MINERAL:

Any ingredient in the earth's crust as it pertains to this lease by which we
mean the minerals.

 

LESSOR:

You, the owner of the property and/or the legal agent who gives authority to the
Lessee to act.

 

LESSEE:

CM Properties a/k/a Charles Merchant

 

ROYALTY:

That payment expressly paid by the Lessee to the Lessor for removal of minerals
from Lessor's lease.

 

WATER:

H2O that occurs naturally on the leased property or that can be economically
brought to the property.

 

BI-MONTHLY:

Twice a month.

 

LIABILITY:

Any harmful act which can be taken to suit in a civil court.

 

OPERATOR:

The Lessee.

 

ROAD:

Clearance of any brush, rock, tree and/or other obstacle either natural or
man-made for the purpose of forming an open way for access.

 

6

 


--------------------------------------------------------------------------------



 

 

RESTRICTED

 

ACCESS:

Not allowing individuals, vehicles, or machinery to cross or move freely on a
designated piece of ground.

 

 

MINERAL

RIGHTS:

Those rights purchased by the landowner either separately or included in the
purchase of their land. These rights are assignable to individuals or companies
for the purpose of mining.

 

 

This lease shall become effective on June 3rd, in the year of our Lord, Two
Thousand Two, (2002) and shall end June 3rd, in the year of our Lord, Two
Thousand fifty-two (2052) or two thousand ninety-seven (2097) if renewed.

 

* DESCRIPTION OF LEASED PROPERTY AND COPY OF DEED MUST BE ATTACHED.

 

 

 

John Hancock Real Properties

CM Properties

 

Lessor

Charles H. Merchant

Lessee

 

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

STATE OF ALABAMA

 

COUNTY OF CLAY

 

I, the undersigned Notary Public for the State of Alabama at large, hereby
certify that Charles H. Merchant, whose name signed to the foregoing conveyance
and who is know to me, acknowledged before me this day, that being informed of
the contents of the conveyance, has executed the same on the day the same bears
date.

 

Given under my hand and seal this__________________, 2002.

 

MY COMMISSION EXPIRES:

 

[img1.gif]
[img2.gif]
      

NOTARY PUBLIC

 

 

 

 

 

 

 

 

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

CONFIDENTIALITY AGREEMENT

 

 

Comes now, John Hancock Real Properties and Charles Merchant do hereby agree,
covenant, and contract as follows to wit:

 

All the parties stipulate that they have entered into certain contractual
agreement with each other. Said contractual agreements contain information and
specifications, which are private and personal to the parties.

 

The parties mutually agree that no party will disclose any of the terms of their
contracts to anyone who is not a party to the contract or legal counsel for one
of the parties. The parties mutually agree to keep all matters between
themselves confidential for so long as all parties abide by their contractual
agreements.

 

Witness our hands and seals this __________________, 2002.

 

 

 

___________________________

______________________

John Hancock Real Properties

CM Properties

 

 

Charles Merchant

 

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

STATE OF ALABAMA

COUNTY OF CLAY

 

I, the undersigned Notary Public for the State of Alabama at large, hereby
certify that Charles H. Merchant and John Hancock Real Properties
Representative, whose name signed to the foregoing conveyance and who is know to
me, acknowledged before me this day, that being informed of the contents of the
conveyance, has executed the same on the day the same bears date.

 

Given under my hand and seal this___________________, 2002.

 

MY COMMISSION EXPIRES:

 

[img3.gif]
[img4.gif]
      

NOTARY PUBLIC

 

 

10

 

 

 